Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven M. Jensen on 10/08/2021.
The application has been amended as follows: 

Claim 1: 
Line 20, after “plunger” DELETE:  “(.)”
Line 20, after “plunger” ADD:  “(;)”
After Line 20, ADD New Paragraph:  “wherein the plunger further includes a guide member formed on an outer circumferential surface thereof at a position below the contact member along the outer circumference.”
DELETE: claims 6 and 8–10
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 06/10/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a 
Claims 1, 4–5, 7, 11–13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of the combination of three limitations.  Each of the prior arts do not include one or all of the limitations below.  The limitations are as follows:
“a contact member disposed between the housing and the plunger to be in contact both with one side of the housing and with one side of the plunger,” 
“wherein the contact member has a groove formed in a direction in which the fuel, having passed through the hollow portion, is introduced to a gap between the housing and the plunger, and wherein the groove is widened by the pressure of the fuel applied to the hollow portion, causing the contact member to expand to maintain airtightness between the housing and the plunger” and/or 
“wherein the plunger further includes a guide member formed on an outer circumferential surface thereof at a position below the contact member along the outer circumference.”  
The closest prior arts are Rosal et al. (US PGPub 20080029156 A1), Fukunaga et al. (US PGPub 20160079618 A1), Wormser (USPN 4149559), Tohdoh (US PGPub 20080029156 A1), Peng et al. (USPN 5116020), Curello et al. (US PGPub 20110189574 A1), McCombs (USPN US 6935612 B2), Kobayashi et al. (US PGPub 20170115673 A1), Kumar (US PGPub 20020079472 A1), Clark (USPN 4795129), 
The prior art Rosal et al. discloses a plunger located within a housing and where the plunger has a contact member encircling it, but does not disclose “the contact member [having] a groove formed in a direction in which the fuel, having passed through the hollow portion, is introduced to a gap between the housing and the plunger, and wherein the groove is widened by the pressure of the fuel applied to the hollow portion, causing the contact member to expand to maintain airtightness between the housing and the plunger”.  
The prior art Fukunaga et al. discloses a fuel cell system, but does not disclose any additional limitations of independent claim 1.  
The prior art Wormser discloses the contact member having a groove, but does not disclose any additional limitations of independent claim 1.  
The prior art Tohdoh discloses a contact member maintains airtightness, but does not disclose any additional limitations of independent claim 1.  
The prior art Peng et al. discloses a contact member maintains airtightness, but does not disclose any additional limitations of independent claim 1.  
The prior art Curello et al. discloses a plunger located within a housing; a contact member that can be a diaphragm or an O-ring, but does not disclose “the contact member [having] a groove formed in a direction in which the fuel, having passed through the hollow portion, is introduced to a gap between the housing and the plunger, and wherein the groove is widened by the pressure of the fuel applied to the hollow 
The prior art McCombs discloses a plunger located within a housing; having a contact member, but does not disclose “the contact member [having] a groove formed in a direction in which the fuel, having passed through the hollow portion, is introduced to a gap between the housing and the plunger, and wherein the groove is widened by the pressure of the fuel applied to the hollow portion, causing the contact member to expand to maintain airtightness between the housing and the plunger”.  
The prior art Kobayashi et al. discloses a valve located within a housing; a contact member located between the plunger and the housing, but does not disclose “the fuel is configured to pass through the hollow portion and push the plunger in a direction in which the fuel supply valve is closed”.  
The prior art Kumar discloses “a seal fastened to the plunger at a position between the plunger and a flow path and a protrusion formed on a position of an area in which the plunger and the seal are fastened to each other, but does not disclose “a contact member disposed between the housing and the plunger to be in contact both with one side of the housing and with one side of the plunger”.  
The prior art Clark discloses “an orifice formed between the hollow portion (46) and the cavity, wherein the hollow portion and the cavity communicate with each other via the orifice”, but does not disclose “the contact member [having] a groove formed in a direction in which the fuel, having passed through the hollow portion, is introduced to a gap between the housing and the plunger, and wherein the groove is widened by the 
The prior art Ohmori et al. discloses “a plunger having a hollow portion; a housing in which the plunger is configured to move, a contact member disposed between the housing and the plunger to be in contact both with one side of the housing and with one side of the plunger; and a cavity formed between the housing, the plunger, and the contact member”, but does not disclose “the contact member [having] a groove formed in a direction in which the fuel, having passed through the hollow portion, is introduced to a gap between the housing and the plunger, and wherein the groove is widened by the pressure of the fuel applied to the hollow portion, causing the contact member to expand to maintain airtightness between the housing and the plunger”.  
The prior art Bornholdt discloses “a plunger having a hollow portion; a housing in which the plunger is configured to move, a contact member disposed between the housing and the plunger to be in contact both with one side of the housing and with one side of the plunger; and a cavity formed between the housing, the plunger, and the contact member”, but does not disclose “the contact member [having] a groove formed in a direction in which the fuel, having passed through the hollow portion, is introduced to a gap between the housing and the plunger, and wherein the groove is widened by the pressure of the fuel applied to the hollow portion, causing the contact member to expand to maintain airtightness between the housing and the plunger”.  
The prior art Greiner et al. discloses “seal connected to a plunger”, but does not disclose “the contact member [having] a groove formed in a direction in which the fuel, having passed through the hollow portion, is introduced to a gap between the housing 
The prior art Aketo discloses all of the limitations within claim 1 including “the contact member [having] a groove formed in a direction in which the fuel, having passed through the hollow portion, is introduced to a gap between the housing and the plunger, and wherein the groove is widened by the pressure of the fuel applied to the hollow portion, causing the contact member to expand to maintain airtightness between the housing and the plunger.”  However, Aketo does not disclose the limitations found in claim 6 “the plunger further includes a guide member formed on an outer circumferential surface thereof at a position below the contact member along the outer circumference.”  As discussed under the “Examiner’s Amendment” section, claim 6 is now incorporated into claim 1.  
Aketo does not read on claim 6 because Aketo does not include a guide member and there is no reason to modify Aketo with a guide member.  In Aketo figure 1, elements 17 and 20 are the plunger, element 35 is the contact member and elements 7 and 13 are the housing.  As illustrated in Aketo figure 1, the piston is guided by the housing.  Therefore, there is no need to modify Aketo with a guide member.
  None of the prior arts teach the combination of the limitations “a contact member disposed between the housing and the plunger to be in contact both with one side of the housing and with one side of the plunger,” “wherein the contact member has a groove formed in a direction in which the fuel, having passed through the hollow portion, is introduced to a gap between the housing and the plunger, and wherein the 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753